TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00019-CV



                                   Daniel Caldwell, Appellant

                                                 v.

                                    Jennifer Garfutt, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 09-3577-FC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Daniel Caldwell’s brief was due on February 12, 2015. Caldwell attempted

to file a brief on January 12, 2015, but the brief was rejected because it did not comply with the

Texas Rules of Appellate Procedure.

               By letter dated March 9, 2015, the Clerk of this Court advised Caldwell that his brief

was overdue, requested a response to the notice by March 19, 2015, and advised Caldwell that

the failure to respond would result in dismissal of this appeal for want of prosecution. On

March 20, 2015, Caldwell filed a third motion for extension of time to file his brief. He requested

an extension until March 24, 2015, and for this Court to file the brief that it received on

January 12, 2015, if he failed to file a brief by March 24, 2015. To date, he has not filed a brief.
               This Court dismisses Caldwell’s pending motion for extension of time to file

appellant’s brief as moot and orders that his deadline to file his brief is May 7, 2015. No further

extensions will be granted. If Caldwell fails to file a brief that complies with the Texas Rules of

Appellate Procedure by May 7, 2015, this Court will dismiss the appeal for want of prosecution.

               It is ordered April 24, 2015.



Before Chief Justice Rose, Justices Goodwin and Field




                                                2